Citation Nr: 0218334	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The veteran had active military service from August 1966 
to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which, in pertinent part, 
found that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
skin condition, alleged to have been caused by exposure to 
Agent Orange during service.  

A May 2002 Supplemental Statement of the Case reopened 
this claim and denied it on the merits.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) 
(Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the 
veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been characterized as shown above.

REMAND

In the substantive appeal submitted in January 2000, the 
veteran requested a personal hearing before a Decision 
Review Officer (DRO).  The veteran was scheduled for such 
a hearing in June 2000.  Of record is a report of an 
informal conference conducted with a DRO in June 2000, and 
that individual also made a handwritten notation on the 
letter notifying the veteran of his personal hearing that 
the hearing was "canceled."  

The veteran can withdraw his hearing request, or his 
representative can do so with his consent.  38 C.F.R. § 
20.704.  The procedures concerning DRO review indicate 
that if a claimant accepts an informal conference in lieu 
of a formal hearing, the claimant should either submit a 
written statement indicating such or the DRO should 
complete a VA Form 119, Report of Contact, documenting the 
withdrawal of the hearing request.  See M21-1, Part IV, 
Chapter 35.  

The record does not conclusively demonstrate that the 
veteran's request for a hearing has been withdrawn.  There 
are no statements signed by him waiving his right to a 
hearing, and the DRO did not complete a Report of Contact.  
The DRO's notation that the hearing was canceled is not 
sufficient to satisfy the legal requirements for 
withdrawal of a hearing request.  Also, after a 
Supplemental Statement of the Case was issued in May 2002, 
the veteran's representative requested review by a DRO 
before the claims file was sent to the Board.  This was 
not done.  For these reasons, it is necessary to remand 
this case to ensure the veteran has been afforded full due 
process of the law.  

Since it is necessary to remand this case for due process 
reasons, the Board has also reviewed the claims file and 
identified certain assistance that must be rendered to 
comply with the Veterans Claims Assistance Act of 2000.  
In a May 2001 statement, the veteran indicated that he was 
receiving treatment for his skin condition at the VA 
Medical Center in Seattle.  A letter from the medical 
center dated in July 2000 documented this.  The last 
request for records from the medical center was made in 
1999, at which time no records were found.  The RO should 
make another request.  The RO requested the veteran's 
records from the VA Medical Center in San Diego for 
treatment from 1988 to 1991.  The response was that the 
records may have been archived.  The RO should take any 
necessary steps to obtain these records.  The veteran's 
complete VA file must be obtained because these records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Also, the veteran submitted letters from Dr. Handley at 
Totem Lake Family Medicine and Dr. Kraft at PacMed 
concerning treatment for his skin condition.  He's also 
referenced treatment from Dr. Peter Cooperrider.  The RO 
should request these treatment records. 

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran complete 
the appropriate releases so that the RO 
can request his treatment records from 
Dr. Handley at Totem Lake Family 
Medicine, Dr. Kraft at PacMed, and Dr. 
Peter Cooperrider.  When requesting 
these records, the RO should specify 
that actual treatment records, to 
include all diagnostic test results, as 
opposed to summaries, are needed.  All 
efforts to obtain private treatment 
records should be fully documented.  If 
any private treatment records are not 
obtained, the RO should inform the 
veteran of the records that the RO was 
unable to obtain, including what efforts 
were made to obtain the records.  The RO 
should also inform the veteran what 
further action, if any, will be taken by 
the RO with respect to his claim for 
compensation.  Allow an appropriate 
period of time within which to respond.

2.  The RO must obtain the veteran's 
treatment records from (a) the VA 
facility in Seattle for all treatment 
for his skin condition since 2000 and 
(b) the VA facility in San Diego for 
treatment between 1988 and 1991.  The 
RO should continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records 
would be futile.  All efforts to obtain 
VA records should be fully documented, 
and the VA facility must provide a 
negative response if records are not 
available.  If records have been 
archived, appropriate efforts must be 
made to obtain them.

3.  Schedule the veteran for a hearing 
before a Decision Review Officer and 
prepare a transcript of the hearing for 
the claims file.
4.  Thereafter, the RO should 
readjudicate this claim.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Board implies no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on this matter. 

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


